Title: Appendix: [Various Statements], [26 December 1794]
From: 
To: 



A Statement of the Domestic Debt of the United States as Due on the 31st of December 1793, Including the Sums Passed to the Credit of the Trustees of the Sinking Fund and Excluding the Balances of Unsatisfied Appropriations Payable at the Treasury.

Funded Domestic Debt.





Dollars. Cents.


Six per Cent. stock

18,169,213.15



Deferred six per Cent. stock

9,084,608.46



Three per Cent. stock

12,432,649.64






39,686,471.25


Funded Assumed Debt.


Six per Cent stock

8,120,824.11



Deferred six per Cent. stock

4,060,411.78



Three per Cent. stock

 6,090,551.57






18,271,787.46


Registered Debt.


Principal of registered debt remaining on the books of the Treasury
481,903.28




Estimated amount of interest on the above sum from various periods to the 31st December 1790; which becomes three per Cent. stock on being subscribed to the Loan
118,150.59






600,053.87



Amount of Certificates issued to nonsubscribing creditors, which remain to their credit on the books of the Commissioners of Loans, in the following states, viz.





New Jersey





Principal
178.83




Interest to December 31st 1790
  84.40






263.23



Pennsylvania





Principal
59.95




Interest to December 31st 1790
  10.68






70.63



Maryland





Principal
4,262.32




Interest to December 31st 1790
1,992.37






6,254.69






606,642.42



Balances due to Creditor States pursuant to the final report of the Commissioners appointed to execute the acts for the settlement of the accounts between the United States and the Individual states, exclusive of interest thereon since December 31st 1789, viz.





To the state of New Hampshire
75,055.  




Massachusetts
1,248,801.  




Rhode Island
299,611.  




Connecticut
619,121.  




New Jersey
49,030.  




South Carolina
1,205,978.  




Georgia
   19,988.  







3,517,584.  


Domestic Debt receivable on loan, but which not being registered is not entitled to a dividend; consisting of loan office and final settlement certificates, arrearages of interest to the 31st of December 1790, indents of interest and bills of old emissions also of unliquidated claims upon the government for services and supplies during the late war, arrearages of military pensions to March 4th 1789, and credits on the books of the Treasury, for which certificates remain to be issued—estimated upon the principles of the report of the Secretary of the Treasury dated January 9th 1790.


 2,120,972.27


Estimated amount of the Domestic Debt of the United States on the 31st of December 1793, including the sums passed to the credit of the Trustees of the Sinking Fund, and exclusive of sums received on certain domestic loans which are repayable out of the established revenues and which are included in the statement of unsatisfied appropriations,


64.203,457.40




Foreign Debt of the United States on the 31st of December, 1793, Agreeably to Statements Made at the Treasury, Including Sums Which Had Been Received for the Proceeds of Loans, and Which Remained Unexpended, and the Balance of Foreign Funds Transferred to the United States, Which Are Comprised in the Statement of Unsatisfied Appropriations Payable at the Treasury.

Debt Due to France Contracted by the Late Government.
Livres. s.d.
Rate of exch.
Foreign Debt on Dec. 31, 1793 Dollars. Cents.


Loan of eighteen millions of livres, bearing an interest of five per cent. per annum, from the 3d of September, 1783, and repayable in twelve equal annual payments; the first of which became due on the 3d of September, 1787,
18,000,000  




Loan of ten millions of livres, bearing interest at four per cent. per annum, from the 5th of November, 1781, and repayable in ten equal annual payments; the first of which became due on the first of November, 1787,
10,000,000  




Loan of six millions of livres, bearing interest at five per cent. per annum, from the first day of January, 1784, and repayable in six equal annual payments; the first of which will become due on the first of January, 1797,
6,000,000  




Balance of an account for supplies furnished,
  134,065.7.6 






34,134,065.7.6 




Interest which fell due before and in the year 1790, on the several loans above recited,
12,000,000.  






From which is deducted the amount of payments made by grand banker at Paris,
 1,600,000.  







10,400,000.  




Interest on the balance of the above-mentioned account for supplies furnished,
48,598.13.11




Interest which fell due on the several loans in the years 1791, 1792 and 1793,
3,819,138.17.8 






48,401,802.19.1 




On account of which debt the following sums had been paid on the 31st day of Dec. 1793.






By Wilhem and Jan Willink, Nicholas and Jacob van Staphorst and Hubbard of Amsterdam, Guilders.
8,105,043.8 
19,452,104.3.2 




By C.J.M. de Wolf, of Antwerp, ditto.
1,975,375.13
4,740,901.1.12




By the department of war, for arms, ammunition, &c. delivered in the year 1791, Dollars.
8,962.  
49,377.8.2 




By the treasury of the United States, in the years 1792 and 1793, ditto.
1,773,145.15
9,769,394.14.9 






34,011,777.17.3 




Balance due to France on the 31st of December, 1793, agreeably to the statement made at the Treasury; payable at different future periods ascertained by contracts dated July 16th, 1782, and February 25th, 1783,
14,390,025.1.10
at 18¹⁵⁄₁₀₀ cts.
2,611,789.55




48,401,802.19.1









Guilders.
Rate of exch.
Foreign Debt on Dec. 31, 1793. Dollars. Cents.


Debt Contracted in Holland, viz. by the Late Government.





Loan of five millions of guilders, per five contracts, dated June 11, 1782, at five per cent. per annum,
5,000,000





Loan of two millions of guilders, per contract dated March 9, 1784, at four per cent. per ann.
2,000,000





Loan of one million of guilders, per contract dated June 1, 1787, at five per cent. per ann.
1,000,000





Loan of one million of guilders, per contract dated March 13, 1788, at five per cent. per annum,
1,000,000





Premiums to the lenders and gratifications on the loan of two millions, 837,500






From which deduct this amount paid out of funds obtained by the late government,  180,000







  657,500







9,657,500.





By the Present Government.





Loan of three millions of guilders, per contract dated February 1, 1790, at five per cent. per ann.
3,000,000





Loan of two and a half millions of guilders, per contract dated March 2, 1791, at five per cent. per annum,
2,500,000





Loan of six millions of guilders, per contract dated December 14, 1791, at five per cent. per annum,
6,000,000





Loan of three millions of guilders, per contract dated December 24, 1791, at four per cent. per annum,
3,000,000





Loan of three millions of guilders, per contract dated August 9, 1792, at four per cent. per annum, 3,000,000






Deduct this sum not received 50,000  







2,950,000






Loan of one million of guilders, at five per cent. per annum, being a reloan of the instalment due on June 1, 1793, on the loan of five millions, per contracts dated June 11, 1782,
1,000,000







18,450,000.






28,107,500.




On account of which debt, there had been paid on the 31st of Dec. 1793, by Wilhem and Jan Willink, Nicholas and Jacob van Staphorst and Hubbard, of Amsterdam.






For premiums which fell due in the years 1791 and 1793, on the loan of two millions obtained by the contract dated March 9, 1794,
190,000





Instalment which fell due on the 1st of June, 1793, on the loan of five millions of guilders obtained by the contracts dated June 11, 1782,
1,000,000
1,190,000.




Balance due for monies received on contracts made in Holland previous to Dec. 31, 1793,
26,917,500.
at 40 Cents.
10,767,000.



28,107,500.




Debt Contracted in Antwerp by the Present Government, viz.





Loan of three millions of guilders, per contract dated November 30, 1791, at four and a half per cent. per annum, amount received (950,000 guilders having been suppressed)
2,050,000.




Remaining due on the 31st of December, 1793,
2,050,000.
at 40 Cents.
820,000.


Debt Contracted in Spain by the Late Government.








Dolls. Cts



Amount due to the Government of Spain on the 21st of March, 1782, bearing interest at five per cent. per annum, as stated by the late Commissioner for settling foreign accounts,
174,011.  



Interest which fell due before and in the year 1790,
76,371.50



Interest from January 21, 1791, to August 21, 1793, when said debt is considered as having been finally discharged, agreeably to an account received from Holland,
 17,651.12






268,033.62



Which debt is considered as discharged by remittances made to the Government of Spain, by Wilhem and Jan Willink, Nicholas and Jacob van Staphorst and Hubbard, of Amsterdam, Guilders 615,307.11.3
268,033.62



Amount of the foreign debt of the United States on the 31st of December, 1793, agreeably to statements made at the Treasury, including sums which had been received for the proceeds of loans and which remained unexpended, and the balances of foreign funds transferred to the United States, which are comprised in the statement of unsatisfied appropriations payable at the Treasury,
 14,198,789.55



Statement Exhibiting the Receipt of Monies on Loans Effected in Europe on Account of the United States Under the Present Government, and of the Expenditure Thereof, to the 31st December, 1793.

  Sums Received, Viz.


  Received by W. & J. Willink, N. & J. van Staphorst & Hubbard, at Amsterdam.


  balance remaining unexpended of the proceeds of loans under the late government, agreeably to a statement of their accounts at the Treasury,
  331,188.5.13
  



  remittance by the Secretary of the Treasury, in the year 1790, out of the funds of the present government,
  100,000.  


  on a loan of 3,000,000 guilders, per contract dated
  


  

      
        
        
        Feb. 1, 1790,
        3,000,000.
      
      
        do.
        of 2,500,000
        Mar. 2, 1791,
        2,500,000.
      
      
        do.
        of 6,000,000
        Dec. 14, 1791,
        6,000,000.
      
      
        do.
        of 3,000,000
        Dec. 24, 1791,
        3,000,000.
      
      
        do.
        of 3,000,000
        Aug. 9, 1792,
        2,950,000.
      
      
        do.
        of 1,000,000 being a reloan of the first instalment due on the first of June, 1793, on the loan of 5,000,000 guilders, per contracts dated June 11, 1782,
        1,000,000.
      
    

  


  18,450,000.  
  


  remittances by the Secretary of the Treasury in the year 1793, out of proceeds of foreign loans transferred to the United States, which remittances cost 203,669 ³⁰⁄₁₀₀ dollars, and produced
  536,565.4 
  


  
  19,417,753.9.13


  Received by C. J. M. de Wolf, at Antwerp, on a loan of 3,000,000 guilders, per contract dated November 30th, 1791,
  2,050,000.  
  


  for bills drawn on W. & J. Willink, N. & J. van Staphorst & Hubbard, of Amsterdam, to enable him to pay the interest due on December, 1792, guilders 88,941.9. which produced,
  91,913.15.
  


  for bills drawn on Amsterdam, to enable him to pay the interest due on December, 1st, 1793, 86,514.1.8. the product of which at Antwerp is not ascertained,
  86,514.1.8
  


  
   2,228,427.16.8


  
  Guilders,
  21,646,181. 6.9


  Sums Expended, Viz.


  Expended by W. & J. Willink, N. & J. van Staphorst & Hubbard, at Amsterdam.
  
  


  on account of the debt due from the United States to France,
  8,105,043.8. 


  on account of the debt due from the United States to Spain,
  615,307.11.8


  for an advance to Governeur Morris, on account of the interest on the debt due to certain foreign officers,
  105,000.  


  for an advance to Major General La Fayette, on account of his pay and emoluments,
  10,000.  


  for the payment of bills of exchange drawn by the Treasurer of the United States,
  5,154,621.2.8



  for the instalment due on the first of June, 1793, on the loan of five millions under the late government,
  1,000,000.  


  for premiums drawn by lottery, in 1791 and 1793, by the lenders of two millions, ditto,
  190,000.  


  Expended for interest which fell due in the year 1790, on the Dutch debt, commission on payment and expenses of postage,
  348,818.10.


  for charges of effecting the loans under the present government, commission on payment of premiums drawn by lottery, brokerage on remittances to France and Spain, and on remittances from the United States,
  831,871.7. 


  for bills drawn by C. J. M. de Wolf, in 1792 and 1793, for interest due on the Antwerp loan,
  175,455.10.8
  


  for interest which fell due in the years 1791, 1792 and 1793, on the Dutch debt, commission on payment, expenses of postage and of advertising in said years the payment of interest,
  2,788,158.5.9
  




19,324,275.15.1


  Expended by C. J. M. de Wolf, at Antwerp, on account of the debt due from the United States to France,
  1,975,375.13.
  


  for the payment of the charges of effecting the loan at Antwerp, and brokerage on payments to France,
  82,499.7. 


  for interest which fell due in the years 1792 and 1793, on the loan at Antwerp, commission on the negociation of bills drawn on the commissioners in Amsterdam, and expenses of postage in 1791 and 1792,
    176,353.8. 


  
  
  2,234,228.8. 


  
  
  21,558,504.3.1


  Balance remaining unexpended on December 31st, 1793, of loans obtained before that period, agreeably to accounts stated at the Treasury, viz.
  


  In the hands of W. & J. Willink, N. & J. van Staphorst & Hubbard,
  93,477.14.12
  


  From which is deducted balance stated to be due to C. J. M. de Wolf,
  5,800.11.4 
  


  
     87,677.3.8


  
  Guilders,
  21,646,181.6.9


